          Case 1:20-cr-00055-TFH Document 24 Filed 04/02/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                            :
                                                    :
               v.                                   :        1:20-CR-55 (TFH)
                                                    :
JACOB JORDAN                                        :        Status Hearing: May 29, 2020


                                            ERRATA
       Undersigned counsel inadvertently omitted the signature block from the Emergency

Motion to Reconsider Detention Order, ECF #23, filed March 30, 2020. Please insert the

attached signature block on page 6 of the motion after the text.


                                              /s/ Jon w. Norris
                                              Jon W. Norris, D.C. Bar No. 426105
                                              Attorney for Jacob Jordan
                                              The Law Offices of Jon W. Norris
                                              503 D Street, NW, Suite 250
                                              Washington, DC 20001
                                              Tel: (202) 371-0300
                                              Fax: (202) 842-2627
Case 1:20-cr-00055-TFH Document 24 Filed 04/02/20 Page 2 of 3



                      ATTACHMENT A
Case 1:20-cr-00055-TFH Document 24 Filed 04/02/20 Page 3 of 3



                           /s/ Jon w. Norris
                           Jon W. Norris, D.C. Bar No. 426105
                           Attorney for Jacob Jordan
                           The Law Offices of Jon W. Norris
                           503 D Street, NW, Suite 250
                           Washington, DC 20001
                           Tel: (202) 371-0300
                           Fax: (202) 842-2627
